Citation Nr: 0100113	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to August 1, 1998, for 
a grant of dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran retired in July 1973 after completing more than 
19 years of active military service; he died on July [redacted], 
1981.  The appellant is his surviving spouse. 

This matter arises from a decision rendered in May 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that granted the appellant DIC benefits 
effective August 1, 1998.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  The appellant's original application for DIC/death 
pension benefits was received by VA in August 1981.  

2.  The appellant's original application for DIC/death 
pension benefits was returned to her in September 1981 
because it had not been signed and dated by her.  

3.  In April 1984, the appellant was again requested to 
submit her application for DIC benefits.  

4.  The appellant's completed application for DIC benefits 
was received by VA on July 14, 1998.  



CONCLUSION OF LAW

The criteria for a grant of DIC benefits prior to August 1, 
1998, have not been met.  38 U.S.C.A. §§ 5101, 5103, 5110 
(West 1991); 38 C.F.R. §§ 3.152, 3.155, 3.158 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to DIC benefits 
based upon her deceased husband's military service from a 
date prior to August 1, 1998.  In this regard, she refers to 
an application for DIC/death pension benefits submitted by 
her to VA in August 1981.  She asserts that VA furnished her 
with erroneous information regarding her potential 
entitlement to monetary benefits, and that as a result, she 
did not return her incomplete application when requested to 
do so.  Moreover, she asserts that she did not receive a 
subsequent request by VA in April 1984 to resubmit her 
application for DIC benefits because it was sent to her 
previous address.  From this, she concludes that she is 
entitled to DIC benefits based upon her original August 1981 
application because VA's failure to grant her benefits at 
that time was the result of clear and unmistakable error.  

The facts in this case are as follows.  The veteran died on 
July [redacted], 1981, as the result of a gunshot wound.  Although 
his death was unrelated to his military service, the veteran had 
been in receipt of a total disability rating from the day 
following his discharge from military service until his 
death.  Because a total rating had been in effect for more 
than five years, DIC benefits were payable pursuant to 
38 U.S.C.A. § 410(b) (redesignated as 38 U.S.C.A. § 1318 
(West 1991)).  The appellant's application for DIC/death 
pension benefits was originally received by VA on 

August 21, 1981.  However, this application was neither 
signed nor dated.  By letter dated September 2, 1981, VA 
returned her application because it was unsigned.  The letter 
also indicated that if the appellant wished for VA to make a 
formal disallowance regarding her death pension application, 
she should sign and date the form and return it to VA.  The 
appellant did not respond.  On April 4, 1984, VA again 
attempted to contact the appellant at her address of record.  
Enclosed with this letter was an application for DIC 
benefits.  The letter stated that the appellant should 
complete the application form because of her possible 
entitlement to the foregoing benefit.  No response was 
received from the appellant; nor was the April 4, 1984, 
correspondence returned to VA as undeliverable.  

The appellant again applied for DIC benefits by application 
received by VA on July 14, 1998.  Based thereon, VA awarded 
the appellant DIC benefits effective August 1, 1998.  

The first matter to be addressed is the appellant's 
contention that the RO committed clear and unmistakable error 
by failing to award the appellant DIC benefits based upon her 
August 1981 application.  The appellant's contention is 
without legal basis.  Only a "decision" by VA is subject to 
revision on the grounds of clear and unmistakable error.  See 
38 U.S.C.A. § 5109A(a) (West 1991); 38 C.F.R. § 3.105(a) 
(2000).  However, the RO made no decision regarding the 
appellant's entitlement to DIC benefits in August 1981.  
Instead, the appellant's application was returned to her for 
her signature because without it, her application did not 
constitute a formal claim.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.152.  Because no "decision" regarding the 
appellant's entitlement to either death pension benefits or 
DIC was rendered by the RO in August 1981 or shortly 
thereafter, the provisions regarding 

clear and unmistakable error are not for application.  This 
is so, notwithstanding that the September 2, 1981, letter to 
the appellant contained misleading language.  

The question remaining is whether the appellant's informal 
application for DIC benefits submitted in August 1981 may 
serve as the basis for determining the effective date for a 
grant of DIC benefits.  Generally, the effective date of an 
award of DIC shall not be earlier than the date of receipt of 
application therefor, unless such application is received 
within one year following the death of the veteran.  See 
38 U.S.C.A. § 5110.  However, if a claimant's application for 
benefits under the laws administered by VA is incomplete, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application.  If such evidence is not 
received within one year from the date of such notification, 
no benefits may be paid or furnished by reason of such 
application.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.155.  In 
the instant case, the appellant's August 1981 application was 
returned to her for completion.  However, the appellant did 
not resubmit the completed application within the one-year 
time period allotted.  As such, her claim became abandoned.  
See 38 C.F.R. § 3.158.  No further correspondence was 
received from the appellant until she submitted a second 
application for DIC benefits in July 1998.  That date became 
the effective date of the appellant's claim.  See 38 C.F.R. 
§ 3.152.  Accordingly, DIC benefits were not payable prior to 
August 1, 1998.  See 38 C.F.R. §§ 3.31, 3.400(c)(2) (2000).  

In reaching the foregoing decision, the Board has considered 
the appellant's contentions regarding her nonreceipt of the 
DIC application form furnished to her by VA in April 1984.  
The claimant has contended that this form was sent to the 
wrong address because she had moved following the submission 
of her original application in August 1981.  Whether or not 
the appellant received the application 

in question is not pertinent to this appeal.  VA is not 
obliged to actively seek out claimants with potential 
entitlement to VA benefits.  In any case, there is no 
indication in the record that the correspondence in question 
was returned as undeliverable.  The mere mailing of an 
application to an appellant, whether or not delivered, does 
not constitute a claim for VA benefits.  See 38 U.S.C.A. 
§ 5101.  Given this, and other matters previously discussed, 
the Board finds no reasonable basis upon which to grant the 
benefit sought on appeal.  


ORDER

Because August 1, 1998, was the earliest date from which DIC 
benefits could be awarded, the benefit sought on appeal is 
denied.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals







